The defendants Shreve and Lawrason pleaded jointly non assumpserunt. Slacum pleaded severally non assumpsit, and no-property in the vessel for the expenses on which the suit was brought. Issues were-joined on all the pleas, and the verdict was:. “We of the jury find for the plaintiff, and assess his damages at- pounds.” The-damages in the declaration were laid in dollars. Sands v. Scullard, Yel. 109; Skipwith v. Baird, 2 Wash. (Va.) 165; Hawks v. Crofton, 2 Burrows, 698; Jennings v. Lee Style, 150, 198, 210; Burton v. Chapman, 1 Sid. 341. Judgment for the plaintiff.